Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Kendall on 9/27/2021.

The application has been amended as follows: 

Claim 18, line 10, change “said first line contact and said first neutral contact” to --said line contact and said neutral contact--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In regard to claim 1, the prior art fails to provide, teach or suggest the inner housing having an inner rear housing portion and an inner front face portion defining an inner receptacle opening aligned with the outer receptacle opening; and a contact support extending rearwardly from a rear surface of the inner front face portion adjacent the inner receptacle opening. In regard to claim 18, the prior art fails to provide, teach or suggest the inner housing having an inner rear housing portion and an inner front face portion defining inner receptacle openings aligned with the outer receptacle openings; a line contact and a neutral contact mounted at the circuit rearwardly from the circuit board substrate;
wherein the inner rear housing portion defines a pair of power input openings aligned with respective ones of the power receiving terminals; and wherein respective line and neutral output terminals are insertable through respective ones of the power input openings for electrical connection to respective ones of the power receiving terminals.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






Tdt
9/27/2021

/THO D TA/Primary Examiner, Art Unit 2831